Pee Cueiam.
It will be difficult indeed tó find in our books a case in which more compelling evidence of guilt was presented by the State. By independent evidence, the victim’s story was amply corroborated in all essential details and contradicted in none. The defense counsel, as was his duty, questioned the sufficiency of the evidence to convict. Likewise, he questions the accuracy of the Court’s charge. In neither particular was he successful in making the challenge good. The evidence was overwhelming and the Court’s charge fully sustained by our decisions. In addition to the points raised by defense counsel, we have examined the record with that care which is customary in capital cases and find the trial free from error. In recommending life imprisonment, the jury did not deal harshly with the defendant.
No error.